Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Claim Status
Claim 2 has been cancelled and claim 8 was previously cancelled. Claims 1, 3, and 4 have been amended and new claim 11 has been added. Claims 1, 3-7, and 9-11 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/10/2022 was received and is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (U.S. 20190379015).

With respect to claim 1, Ochi discloses battery module (10) (fig. 2) comprising: 
a plurality of batteries (1) stacked together (Fig. 2) in a stack direction, wherein each of the plurality of batteries includes a first terminal (2) and a second terminal (2) which are aligned along a first direction perpendicular to the stack direction (Fig. 2); and 
a busbar (3) that electrically connects the plurality of batteries with each other ([0012]) (Fig. 2), wherein the busbar (3) has: 
a main body (5 – series connection line) that extends along the stacking direction (Fig. 3) and 
a plurality of connectors (6 – terminal connection parts) that protrude from the main body along (5) a first direction (Fig.3), and 
are electrically connected with the first terminal (2) or the second terminal (2) of the plurality of batteries (1), respectively, [(0016)] and 
the plurality of batteries (1) are divided into a plurality of battery units (9 – parallel battery groups), each of the plurality of battery units (9)) includes at least two of the plurality of batteries (1) (Fig. 3), 
the plurality of battery units (9) includes a first battery unit (labeled) and a second battery unit (labeled) (Fig. 3 – below), 
the first battery unit (labeled)  includes a first battery (labeled)  and a second battery (labeled) (Fig. 3 – below), 
the second battery unit (labeled)  includes a third battery (labeled)  and a fourth battery (labeled) (labeled), 
the first terminal (2) of the first battery (labeled)  and the first terminal (2) of the second battery (labeled)  are connected to the plurality of connectors (6) of the busbar (3) (Fig. 3 – below), 
the second terminal (2) of the third battery (labeled)  and the second terminal (2) of the fourth battery (labeled) are connected to the plurality of connectors (6) of the busbar (3) (Fig. 3 – below), 
the first battery (labeled), the second battery (labeled), the third battery (labeled) and the fourth battery (labeled) are aligned in the stack direction (Fig. 3 – below), and 
the busbar (3) connects the at least two of the plurality of batteries (1) of each of the plurality of battery units (9) with each other in parallel ([0012]), and 
the busbar (3) connects the plurality of battery units (1) with each other in series ([0012]), and 
the busbar connects the first battery (labeled) and the second battery (labeled) in parallel ([0012]), 
the busbar connects the third battery (labeled) and the fourth battery (labeled) in parallel ([0012]), and

    PNG
    media_image1.png
    843
    869
    media_image1.png
    Greyscale
 the busbar connects the first battery unit (labeled) and the second battery unit (labeled)  in series ([0012]).

A separate embodiment (Fig. 18 – below) within Ochi teaches the plurality of connectors (65) include a first connector (labeled) and a second connector (labeled), 
the first terminal (labeled) of the first battery (labeled) is connected to the first connector (labeled), and the first terminal (labeled) of the second battery (labeled) is connected to the second connector (labeled), 
the main body (labeled) includes a first part (labeled) having a first thickness and a second part (labeled) having a second thickness smaller than the first thickness, 

    PNG
    media_image2.png
    474
    647
    media_image2.png
    Greyscale
and the first connector (labeled) protrudes from the first part (labeled) in the first direction and the second connector (labeled) protrudes from the second part (labeled) in the first direction (Fig. 18 – below). Ochi further teaches that this arrangement allows for a decrease in welding time ([0115]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to apply this separate embodiment taught by Ochi in order to decrease welding time. 

With respect to claim 5, Ochi discloses that the busbar (3) has a displacement allowing portion (8a - grooves) that allows for relative movement of the plurality of batteries (1) electrically connected with each other by the busbar (3) ([0079])

With respect to claim 6, Ochi discloses that part of the displacement allowing portion (8a) extends in a direction where a distance between the plurality of batteries (1) and the displacement allowing portion (8a) becomes close or apart (Fig. 5, [0079]).

With respect to claim 9, Ochi discloses the main body (24 in alternative embodiment) has two long sides (labeled) parallel with the stacked direction  (Fig. 7) and at least one short side (labeled) parallel with the first direction and shorter than the long sides (labeled) (Fig. 7 – below)).

With respect to claim 10, Ochi discloses the plurality of connectors (24) protrude from only one of the two long sides (labeled) of the main body (25) (labeled) (Fig. 7 – below)

With respect to claim 11, Ochi discloses the first connector (labeled) has the first thickness and the second connector (labeled) has the second thickness (Fig. 18 – above). 

    PNG
    media_image3.png
    592
    460
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Short Side)][AltContent: textbox (Long Side II)][AltContent: textbox (Long Side I)]

Claim 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. as applied to claims 1-2, 5-6, and 8 in view of Fees et al. (U.S. 20180108955).

With respect to claim 3, Ochi discloses the plurality of connectors include a first connector (6) and a second connector (6) (Fig. 3 - above), 
the first battery unit (labeled) includes the first battery (labeled) connected with the first connector (6), and the second battery (labeled) connected with the second connector (6), the second battery (labeled) is closer to the second battery unit (labeled) than the first battery (labeled) is (Fig. 3 – above), 
Ochi does not disclose that the first connector and the second connector have different shapes such that a difference in electrical resistance between a path from a connection point where the first connector is connected with the first battery to a connection point where the second connector is connected with the main body, and a path from a connection point where the second connector is connected with the second battery to the connection point where the second connector is connected with the main body, is smaller than a difference in electrical resistance between the first path and the second path when the first connector and the second connector have  same shape.
Fees discloses a busbar (1700A – contact plate) with connectors (1705A) (Fig. 17A), and teaches that the connectors (1705A) can have different shapes ([0187]). Fees further teaches that these different shapes or geometries contribute to different relative resistances of the connectors ([0187]). Although Fees does not explicitly detail resistance pathways between the connector contact points and the main body, it would be obvious to one with ordinary skill of the art that the teaching of Fees inherently describes the reduction of electrical resistances can be lessened via a change in connector shape (see MPEP 2144).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to apply the teaching of Fees different connector shape to produce different resistance to the connectors disclosed by Ochi in order to reduce the difference in resistance for connector pathways within the battery. 

With respect to claim 4, Ochi does not disclose an area of a cross section of the first connector cut by the first plane is different from an area of a cross section of the second connector cut by the first plane.
Fees discloses a busbar (1700A – contact plate) with connectors (1705A) (Fig. 17a), and teaches that varying the shape of the connectors (1705A) can help control the resistance within the connector pathways ([0187]). While Fees does not explicitly reference changing the cross-section of the connectors, one having ordinary skill in the art would inherently understand that one example of changing the shape of a connector as taught by Fees would be to change the cross-section of the connectors (see MPEP 2144).
It would have been obvious for one having ordinary skill in the art to change the shape of the first connector compared to that of the second connector as taught by Fees in order to control the resistance within the connector pathways disclosed by Ochi.

With respect to claim 7, Ochi does not disclose that the busbar has a shape that allows a section of the busbar that connects the plurality battery units with each other in series to have electrical resistance that is lower than electrical resistance of a section of the busbar that connects the plurality of batteries with each other in parallel.
Fees discloses a busbar (1700A – contact plate) with connectors (1705A) (Fig. 17a), and teaches that varying the shape of the connectors (1705A) can help control the resistance within the connector pathways ([0187]). While neither Ochi nor Fees explicitly disclose that the shape should allow for the electrical resistance between in the section of the busbar that connects battery units in series is lower than that in the section of the busbar that connects batteries in parallel, one with ordinary skill in the art would inherently conclude that changing the shapes of the connectors as taught by Fees, and thus the shape of the busbar as a whole, would allow for the manipulation of electrical resistance within the connector pathways when a lower resistance is desired within one pathway over another (see MPEP 2144).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to change the shape of the connectors in order to change the shape of the busbar as taught by Fees to the connectors and busbar disclosed by Ochi in order to establish desired resistances among electrical pathways.

 Response to Arguments
Applicant’s arguments, see pages 5 and 6 of remarks, filed 07/12/2022, with respect to the rejection(s) of claim(s) 1, 2, 5, 6, and 8 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ochi using 35 U.S.C. 103 using a separate embodiment disclosed therein.
The 35 U.S.C. 112 rejections have been overcome by the amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727